DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I, claims 1-16, in the reply filed on 2/4/21 is acknowledged.  The traversal is on the ground(s) that the identified species are not different inventive concepts. Applicant’s Remarks dated 2/4/21, page 2. This is not found persuasive because the species are different inventive concepts.	For example, Species I pertains to subject matter regarding the shape memory alloy in the transaction card and is effectively links many of the various species as outlined in the Restriction Requirement dated 1/21/21, pages 3-4. Species II recites specific details of the shape memory alloy, such as the materials used, which amount to a different inventive concept. Species III pertains to a process for making the card, another different inventive concept; the same holds for another process for making the card of Species IV.1 Species V and VI recite different methods of conducting an activity with the card, which are different inventive concepts than the card itself.2 Similarly, Species VII is a system for controlling the card, which is a different inventive concept than the card itself or methods or making or using it. The electronic device of Species VIII and the computer readable medium of Species IX are separate and distinct devices that recite additional and different components, rendering them a different inventive concept.	Applicant’s only argument to support that these different inventive concepts are not different is to state that there was no rationale in the restriction requirement and that the 
The requirement is still deemed proper and is therefore made FINAL. Elected claims 1-16 will be examined as follows. Unelected claims 17-55 are withdrawn from consideration.3
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clegg, et al. (US 2009/0050693, herein Clegg).4 5	Regarding claim 1, Clegg teaches a transaction or identification card having a width, a length, and at least one planar surface extending across the width and length (paragraph 0027: primary panel 30, see also Figs. 3-4: the width and length of the card), the card comprising: .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clegg in view of Herslow, et al. (US 2015/0339564, herein Herslow).6	Regarding claim 7, Clegg teaches the card of claim 1, as discussed above.	Clegg does not explicitly teach the at least one planar surface comprises metal.	Herslow teaches the at least one planar surface comprises metal (Fig. 4 & paragraph 0069).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Clegg and Herslow, because a metal planar surface increases the durability of the card.
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday to Thursday, 6:00 AM ET - 4:00 PM ET, Friday, 6:00 AM - 2:45 PM ET, the Examiner is on Central Time.7
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 That two different processes can make the same card demonstrates the different inventive concepts of the species.
        2 That two different processes can use the same card demonstrates the different inventive concepts of the species.
        3 Applicant is reminded of rejoinder practice as outlined in MPEP § 821.04. See also MPEP § 809.
        4 In addition to the cited paragraphs, please see also the associated figures.
        5 As cited in Applicant’s IDS dated 3/23/20.
        6 In addition to the cited paragraphs, please see also the associated figures.
        7 The Examiner can also be reached at matthew.mikels@uspto.gov.